UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55094 Endeavor IP, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-2563323 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 140 Broadway, 46th Floor, New York, NY 10005 Phone: 212-858-7514 (Name, Address and Telephone Number Of Principal Executive Offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 15, 2014, there were 44,086,726 shares of the registrant’s common stock outstanding. Table of Contents ENDEAVOR IP, INC. TABLE OF CONTENTS Page PARTI - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 42 Item 6. Exhibits 42 SIGNATURES 43 -i- Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENDEAVOR IP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JULY 31, 2, 2013 July 31, October 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Prepaid expenses Assets from discontinued operations Total Current Assets Debt issuance costs - Intangibles Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable Convertible notes payable - net of debt discount - Payroll tax payable Accured compensation - officers - Accrued interest Derivative liabilities - Liabilities from discontinued operations Total Current Liabilities Long Term Liabilities Derivative liabilities - Total Long Term Liabilities - COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred Stock, par value $0.0001: 25,000,00 authorized; None issued and outstanding - - Common stock par value $0.0001: 200,000,000 shares authorized; 44,086,726 and 42,874,621 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss: ) ) Deferred compensation - ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements. -1- Table of Contents ENDEAVOR IP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED JULY 31, 2 (Unaudited) For the three months For the three months For the nine months For the nine months Ended Ended Ended Ended July 31, 2014 July 31, 2013 July 31, 2014 July 31, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Cost of Revenues GROSS MARGIN GENERAL AND ADMINISTRATIVE EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) ) OTHER GAIN (EXPENSE): Government incentive - Interest expense ) Change in fair value of derivative liabilities - - Foreign currency transaction (gain) loss - ) Total other expense ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION ) INCOME TAX PROVISION - LOSS FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS Gain on disposition of discontinued operations, net of taxes - Loss from operation of discontinued operations, net of tax - ) - ) LOSS FROM DISCONTINUED OPERATIONS - ) - ) NET LOSS ) OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation gain (loss) (3
